DETAILED ACTION
Claims 1-8 and 15-25 are pending in the current application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/4/21 has been entered.

Response to Arguments

Applicant’s arguments, see Remarks, filed 2/4/21, with respect to 103 rejection of claim 22 have been fully considered and are persuasive.  The 103 rejection of claim 22 has been withdrawn. 

Applicant's arguments filed 2/4/21 have been fully considered but they are not persuasive. 
Applicant argues that the cited prior art does not disclose (Argument 1; Remarks pg. 11 lines 24-29) determining a set of sub-classifications by applying a second classification model to the feature vector, wherein each sub-classification of the set of sub-classifications comprises a second respective probability that the textual description is represented by the sub-classification, wherein each sub-classification of the set of sub-classifications is within one of the classifications.

With respect to applicant’s argument examiner respectfully disagrees.  As it is seen in the teachings of Michel [0076] lines 1-13 shows the specifics of classification and sub-classification where it is seen a global classifier for a plurality of routs and a classifier sub-module that is trained for an individual route thus viewed as the sub classification of the routes of the global classifier model that is trained on the plurality of routes thus showing the basics of the sub-classification being within one of the classifications, the teachings of Kao [0084] lines 8-23 are used to generate relevancy/probability scores associated with model information by being able to apply a feature vector associated with the model information thus together would shows wherein each sub-classification of the set of sub-classifications comprises a second respective probability that the textual description is represented by the sub-classification, wherein each sub-classification of the set of sub-classifications is within one of the classifications

 Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kao et al. (Pub. No. US 2017/0300563 A1), in view of Patil (Pub. No. US 2018/0307904 A1), and further in view of Zaourar Michel et al. (Pub. No. US 2019/0095836 A1).

As to claim 1, Kao discloses a method of facilitating updates to software programs that operate on computing systems by identifying a component which causes a software defect via machine-learning techniques, the method comprising:
generating a feature vector from the textual description by applying a topic model to the textual description (Kao [0036] lines 1-3 and [0076] lines 1-11; which shows a feature vector generator that is able to generate a feature vector that can use topic model on text information,);
determining a set of classifications by applying a first classification model to the feature vector, each classification in the set of classifications comprising which shows being able to generate a relevancy score for each topic in the topic model and wherein the score model takes the feature vector input and outputs scores between 0 and 1, viewed as a probability, where 1 represents a promising result snippet, thus viewed as showing a determined classification);
determining a set of sub-classifications by applying a second classification to the feature vector, wherein each sub-classification of the set of sub-classifications comprises a second respective probability that the textual description is represented by the sub-classification, wherein each sub-classification of the set of sub-classifications is within one of the classifications (Kao [0036] lines 1-3, [0037] lines 4-18 and [0084] lines 8-23; which shows being able to generate a relevancy score for each topic in the topic model and wherein the score model takes the feature vector input and outputs scores between 0 and 1, viewed as a probability, where 1 represents a promising result snippet, thus viewed as showing a determined classification where it is seen that various categorizations are performed on the atomic units of text from the feature vector thus viewed as another type of classification being performed, where it is seen disclosed specifically below the specifics of a sub-classification where a classified sub model is within all of the global/larger classification model model).

Kao does not specifically accessing a textual description of a software defect of a software program having a set of functions for controlling a computing device.

 accessing a textual description of a software defect of a software program having a set of functions for controlling a computing device (Patil [0004] lines 1-9 and [0008] lines 7-17; which shows being able to access/read software defect reports and associated textual description thus viewed as the textual description of the software defect being accessed).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Patil showing the textual descriptions includes software defect information, into the model classification system of Kao, for the purpose of increasing usefulness of classification by providing further important information for the understanding of the bug and its further classification, as taught by Patil [0004] lines 1-9.

Kao as modified by Patil does not specifically disclose integrating the set of classifications and the set of sub-classifications into a final classification of the textual description that indicates a software component responsible for causing the software defect, wherein the final classification is usable for correcting the software defect by modifying one or more of functions via a development environment.

However, Michel discloses integrating the set of classifications and the set of sub-classifications into a final classification of the textual description that indicates a software component responsible for causing the software defect, wherein the final classification is usable for correcting the software defect by modifying one or more of which shows being able to combine/integrate a plurality of classification into a single/final hierarchical classification, where it can be seen that some of the routes/classification can be viewed as sub-classification/sub-components classification of the overall global classifier mode, where in light of the above disclose teachings shows the likelihood score for the classified textual information which as seen disclosed above relates to software defects and thus can be seen as probability odds of a defect and thus be the recognition of the odds of the defect can be viewed as also being able helpful is correcting the software defect).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Michel, showing the generation of a combined classification model made up of classifications and sub-classifications, into the classification model system of Kao as modified by Patil, for the purpose of increase in ease of usability by have a single classification model for the plurality of classification models available, as taught by Michel [0076]

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over, Kao, Patil, and Michel as applied to claim 1 above, and further in view of Reihl et al. (Pub. No. US 2019/0272418 A1).

As to claim 2, Kao as modified by Patil and Michel does not disclose removing one or more stop words from the textual description; and tokenizing the textual 
However, Reihl discloses prior to generating the feature vector: removing one or more stop words from the textual description; and tokenizing the textual description, wherein the feature vector is generated by applying the topic model to the tokenized textual description (Reihl [0063] lines 1-8; which show the ability to remove stop words and using that in the process of tokening which is used to model the information in a vector space where it is specifically disclose above the specifics of applying the topic model to a textual description, thus in light of the teachings of Reihl can be a tokenized textual description).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Reihl showing the tokenization of textual information, into the text analysis system of Kao as modified by Patil and Michel, for the purpose of, increasing the efficiency and handling of the data content, as taught by Reihl [0003] and [0063] lines 1-8.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over, Kao, Patil, and Michel as applied to claim 1 above, and further in view of Levi et al. (Pub. No. US 2018/0373723 A1)

As to claim 3, Kao as modified by Patil and Michel does not disclose wherein applying the topic model comprises projecting the textual description into a defined feature space.
However, Levi discloses wherein applying the topic model comprises projecting the textual description into a defined feature space (Levi [0026] lines 1-8; which shows the text information can be in a feature space and being able to use a topic model on the information space thus being viewed project the textual description into the feature space).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Levi, showing the use of a feature space of text, into the textual analysis system of Kao as modified by Patil and Michel for the purpose of helping to increase ease of use by helping to associate areas with topics, as taught by Levi [0026].

Claim 4 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over, Kao, Patil, Michel, and Levi as applied to claim 3 above, and further in view of Mao et al. (Pub. No. US 2017/0147910 A1).

As to claim 4, Kao as modified by Patil, Michel and Levi does not specifically disclose wherein the defined feature space comprises a set of topics of a language model derived by determining a set of words and associated frequencies of occurrence 

However, Mao discloses wherein the defined feature space comprises a set of topics of a language model derived by determining a set of words and associated frequencies of occurrence from a corpus of training data and wherein the feature vector represents a presence of one or more topics in the textual description (Mao [0033] lines 6-11 and [0049] lines 1-10;which shows model information that is tied to the frequencies of occurrence of the words thus viewed as topics where language model information along with other model information is mapped to the same feature space, where it is shown specifically above that information can be tied back to the feature vector creation).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to incorporate the teachings of Mao showing the frequency of words into the text analysis systems of Kao as modified by Patil, Michel and Levi, for the purpose of increase usability by helping to learn associated concepts, as taught by Mao [0005] and [0033] lines 6-11.

As to claim 21, Kao as modified by Patil and Michel and Mao discloses wherein the topic model is based on a language model that indicates words and associated frequencies of occurrences in text (Mao [0033] lines 6-11 and [0049] lines 1-10; which shows model information that is tied to the frequencies of occurrence of the words in the data, thus viewed as the frequency of occurrence of the words in the text, where the language model is associated with the neural network/machine learning where it is disclosed specifically above the specifics of a topic model).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to incorporate the teachings of Mao showing the frequency of words into the text analysis systems of Kao as modified by Patil, Michel and Levi, for the purpose of increase usability by helping to learn associated concepts, as taught by Mao [0005] and [0033] lines 6-11.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over, Kao, Patil, and Michel as applied to claim 1 above, and further in view of Kano et al. (Pub. No. US 2018/0330821 A1) and Miller et al. (Pub. No. US 2014/0025608 A1).

As to claim 5, Kao as modified by Patil and Michel does not disclose creating an aggregated set of classifications by aggregating, for each classification of the set of classifications, any associated sub-classifications of the set of sub-classifications: and calculating a final probability for the software component by stacking the set of classifications and the aggregated set of classifications.

However, Kano discloses creating an aggregated set of classifications by aggregating, for each classification of the set of classifications, any associated sub-which shows the ability to aggregate classification and sub-classification).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to incorporate the teachings of Kano showing the aggregation of classification information, into the classifications of Kao as modified by Patil and Michel, for the purpose increase easy of analysis by aggregation thus allowing for easier identification of patterns and trends in the data, as taught by Kano [0094] and [0141] lines 1-8.

Kao as modified by Patil, Michel and Kano does not specifically disclose calculating a final probability for the software component by stacking the set of classifications and the aggregated set of classifications.

However, Miller discloses calculating a final probability for the software component by stacking the set of classifications and the aggregated set of classifications (Miller [0083] lines 4-6; which shows the specifics of stacking classifications to determine a combined probability, where it is disclosed specifically able the set of classifications and the aggregated set of classifications)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to incorporate the teachings of Miller showing the stacking to determine probability, into the probability calculations of Kao as modified by Patil, .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over, Kao, Patil, and Michel as applied to claim 1 above, and further in view of Liu et al. (Pub. No. US 2018/0032870 A1).

As to claim 6, Kao as modified by Patil and Michel does not disclose wherein integrating the set of classifications and the set of sub-classifications comprises weighting one or more classifications of the set of classifications and one or more sub-classifications of the set of sub-classifications based on a relative accuracy of the classifications or the sub-classifications.

However Liu discloses wherein integrating the set of classifications and the set of sub-classifications comprises weighting one or more classifications of the set of classifications and one or more sub-classifications of the set of sub-classifications based on a relative accuracy of the classifications or the sub-classifications (Liu [0132] lines 16-24; which shows the weights are applied to classifiers bases in consideration of the classification capabilities in order to obtain a more accurate result, thus viewed that the weighted capabilities are/include the accuracy factors in order for the weighted factors to have an increase in accuracy, where it is disclosed specifically above the specifics of classification and sub-classifications model information).

.

Claim 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over, Kao, Patil, and Michel as applied to claim 1 above, and further in view of Shiraishi (Pub. No. US 2015/0363292 A1).

As to claim 7, Kao as modified by Patil and Michel does not specifically disclose correcting the software defect by modifying one or more functions via the development environment.

However, Shiraishi discloses correcting the software defect by modifying one or more functions via the development environment (Shiraishi [0071] lines 16-21; which shows being able to perform actions that would rectify the detected faults accordingly, viewed as including modifications to the functions).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Shiraishi showing the corrections of software defects, into the software defect classification of Kao as modified by Patil and 

As to claim 15, Kao discloses a method of facilitating updates to software programs that operate on computing systems by identifying a component which causes a software defect via machine-learning techniques, the method comprising:
generating a feature vector from the textual description by applying a topic model to the textual description (Kao [0036] lines 1-3 and [0076] lines 1-11; which shows a feature vector generator that is able to generate a feature vector that can use topic model on text information,);
determining a set of classifications by applying a first classification model to the feature vector, each classification in the set of classifications comprising a first respective probability that the textual description is represented by the classification (Kao [0036] lines 1-3, [0037] lines 4-18 and [0084] lines 8-23; which shows being able to generate a relevancy score for each topic in the topic model and wherein the score model takes the feature vector input and outputs scores between 0 and 1, viewed as a probability, where 1 represents a promising result snippet, thus viewed as showing a determined classification);
determining a set of sub-classifications by applying a second classification to the feature vector, wherein each sub-classification of the set of sub-classifications comprises a second respective probability that the textual description is represented by the sub-classification, wherein each sub-classification of the set of sub-classifications is within one of the classifications (Kao [0036] lines 1-3, [0037] lines 4-18 and [0084] lines which shows being able to generate a relevancy score for each topic in the topic model and wherein the score model takes the feature vector input and outputs scores between 0 and 1, viewed as a probability, where 1 represents a promising result snippet, thus viewed as showing a determined classification where it is seen that various categorizations are performed on the atomic units of text from the feature vector thus viewed as another type of classification being performed, where it is seen disclosed specifically below the specifics of a sub-classification where a classified sub model is within all of the global/larger classification model model).

Kao does not specifically disclose a first device configured to detect a software defect via machine learning techniques by performing operations comprising accessing a textual description of a software defect of a software program having a set of functions for controlling a computing device.

However, Patil discloses a first device configured to detect a software defect via machine learning techniques by performing operations comprising (Patil [0004] lines 1-9, [0008] lines 7-17 and [0019] lines 3-7; which shows a machine learning techniques/process for software defect classification/detection); 
accessing a textual description of a software defect of a software program having a set of functions for controlling a computing device (Patil [0004] lines 1-9 and [0008] lines 7-17; which shows being able to access/read software defect reports and associated textual description thus viewed as the textual description of the software defect being accessed).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Patil showing the textual descriptions includes software defect information, into the model classification system of Kao, for the purpose of increasing usefulness of classification by providing further important information for the understanding of the bug and its further classification, as taught by Patil [0004] lines 1-9.

Kao as modified by Patil does not specifically disclose integrating the set of classifications and the set of sub-classifications into a final classification of the textual description that indicates a software component responsible for causing the software defect, wherein the final classification is usable for correcting the software defect by modifying one or more of functions via a development environment.

However, Michel discloses integrating the set of classifications and the set of sub-classifications into a final classification of the textual description that indicates a software component responsible for causing the software defect, wherein the final classification is usable for correcting the software defect by modifying one or more of functions via a development environment (Michel [0076] lines1-13; which shows being able to combine/integrate a plurality of classification into a single/final hierarchical classification, where it can be seen that some of the routes/classification can be viewed as sub-classification/sub-components classification of the overall global classifier mode, where in light of the above disclose teachings shows the likelihood score for the classified textual information which as seen disclosed above relates to software defects and thus can be seen as probability odds of a defect and thus be the recognition of the odds of the defect can be viewed as also being able helpful is correcting the software defect).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Michel, showing the generation of a combined classification model made up of classifications and sub-classifications, into the classification model system of Kao as modified by Patil, for the purpose of increase in ease of usability by have a single classification model for the plurality of classification models available, as taught by Michel [0076].

Kao as modified by Patil and Michel does not specifically disclose transmitting the final classification to a second device, wherein the second device is configured to perform additional operations comprising: receiving, from the first device, the final classification; identifying, from the final classification, the software defect; and correcting the software defect by modifying one or more of functions via a development environment.

However, Shiraishi discloses transmitting the final classification to a second device, wherein the second device is configured to perform additional operations comprising: receiving, from the first device, the final classification; identifying, from the final classification, the software defect; and correcting the software defect by modifying which is able to show that the computer system can send data to and from execution platforms and a client device, viewed as to a second device from a first device, where it is seen that the classification module is part of the computer system that performs the classification of information and thus can be viewed that the data sent includes the classification information, where it is viewed that the classification information can be used to identify defects in the software and shows the ability to perform corrective measures to rectify the faults, where it is disclosed specifically above the informational specifics of the final classification).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to incorporate the teachings of Shiraishi showing fault classification and detection information, into the classification system of Kao as modified by Patil and Michel for the purpose of increasing usability by helping to generate a comprehensive defect summary to the user thus providing further detail for use, as taught by Shiraishi [0083] lines 1-24


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over, Kao, Patil, Michel and Shiraishi as applied to claim 15 above, and further in view of Reihl et al. (Pub. No. US 2019/0272418 A1).

As to claim 16, Kao as modified by Patil, Michel and Shiraishi does not disclose removing one or more stop words from the textual description; and tokenizing the textual description, wherein the feature vector is generated by applying the topic model to the tokenized textual description.

However, Reihl discloses prior to generating the feature vector: removing one or more stop words from the textual description; and tokenizing the textual description, wherein the feature vector is generated by applying the topic model to the tokenized textual description (Reihl [0063] lines 1-8; which show the ability to remove stop words and using that in the process of tokening which is used to model the information in a vector space where it is specifically disclose above the specifics of applying the topic model to a textual description, thus in light of the teachings of Reihl can be a tokenized textual description).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Reihl showing the tokenization of textual information, into the text analysis system of Kao as modified by Patil, Michel and Shiraishi, for the purpose of, increasing the efficiency and handling of the data content, as taught by Reihl [0003] and [0063] lines 1-8.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kao, Patil  Michel and Shiraishi as applied to claim 15 above, and further in view of Levi et al. (Pub. No. US 2018/0373723 A1)

As to claim 17, Kao as modified by Patil, Michel and Shiraishi does not disclose wherein applying the topic model comprises projecting the textual description into a defined feature space.

However, Levi discloses wherein applying the topic model comprises projecting the textual description into a defined feature space (Levi [0026] lines 1-8; which shows the text information can be in a feature space and being able to use a topic model on the information space thus being viewed project the textual description into the feature space).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Levi, showing the use of a feature space of text, into the textual analysis system of Kao as modified by Patil, Michel and Shiraishi for the purpose of helping to increase ease of use by helping to associate areas with topics, as taught by Levi [0026].

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kao, Patil, Michel, Shiraishi, and Levi as applied to claim 17 above, and further in view of Mao et al. (Pub. No. US 2017/0147910 A1).

As to claim 18, Kao as modified by Patil, Michel and Levi does not specifically disclose wherein the defined feature space comprises a set of topics of a language 

However, Mao discloses wherein the defined feature space comprises a set of topics of a language model derived by determining a set of words and associated frequencies of occurrence from a corpus of training data and wherein the feature vector represents a presence of one or more topics in the textual description (Mao [0033] lines 6-11 and [0049] lines 1-10;which shows model information that is tied to the frequencies of occurrence of the words thus viewed as topics where language model information along with other model information is mapped to the same feature space, where it is shown specifically above that information can be tied back to the feature vector creation).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to incorporate the teachings of Mao showing the frequency of words into the text analysis systems of Kao as modified by Patil, Michel, Shiraishi and Levi, for the purpose of increase usability by helping to learn associated concepts, as taught by Mao [0005] and [0033] lines 6-11.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kao, Patil, Michel and Shiraishi as applied to claim 15 above, and further in view of Kano et al. (Pub. No. US 2018/0330821 A1) and Miller et al. (Pub. No. US 2014/0025608 A1).

As to claim 19, Kao as modified by Patil, Michel and Shiraishi does not disclose creating an aggregated set of classifications by aggregating, for each classification of the set of classifications, any associated sub-classifications of the set of sub-classifications: and calculating a final probability for the software component by stacking the set of classifications and the aggregated set of classifications.

However, Kano discloses creating an aggregated set of classifications by aggregating, for each classification of the set of classifications, any associated sub-classifications of the set of sub-classifications (Kano [0141] lines 1-8; which shows the ability to aggregate classification and sub-classification).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to incorporate the teachings of Kano showing the aggregation of classification information, into the classifications of Kao as modified by Patil, Michel and Shiraishi, for the purpose increase easy of analysis by aggregation thus allowing for easier identification of patterns and trends in the data, as taught by Kano [0094] and [0141] lines 1-8.



However, Miller discloses calculating a final probability for the software component by stacking the set of classifications and the aggregated set of classifications (Miller [0083] lines 4-6; which shows the specifics of stacking classifications to determine a combined probability, where it is disclosed specifically able the set of classifications and the aggregated set of classifications)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to incorporate the teachings of Miller showing the stacking to determine probability, into the probability calculations of Kao as modified by Patil, Michel, Shiraishi and Kano for the purpose of increasing usability by combing classification probabilities into a single stacked probability as taught by Miler [0083].

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over, Patil, Kao, Michel and Shiraishi as applied to claim 15 above, and further in view of Liu et al. (Pub. No. US 2018/0032870 A1).

As to claim 20, Kao as modified by Patil, Michel and Shiraishi does not disclose wherein integrating the set of classifications and the set of sub-classifications comprises weighting one or more classifications of the set of classifications and one or more sub-

However Liu discloses wherein integrating the set of classifications and the set of sub-classifications comprises weighting one or more classifications of the set of classifications and one or more sub-classifications of the set of sub-classifications based on a relative accuracy of the classifications or the sub-classifications (Liu [0132] lines 16-24; which shows the weights are applied to classifiers bases in consideration of the classification capabilities in order to obtain a more accurate result, thus viewed that the weighted capabilities are/include the accuracy factors in order for the weighted factors to have an increase in accuracy, where it is disclosed specifically above the specifics of classification and sub-classifications model information).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Liu showing the weighted classifications, into the classification system of Kao as modified by Patil, Michel and Shiraishi, for the purpose of helping to increase usability by increasing the accuracy of classification, as taught by Liu [0132] lines 16-24.


Allowable Subject Matter
Claim 22-25 are allowed.

Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD F WHEATON whose telephone number is (571)270-1779.  The examiner can normally be reached on Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/BRADFORD F WHEATON/Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193